DETAILED ACTION
This office action is in response to correspondence filed on 6/30/2022.
The Amendment filed on 6/30/2022 has been entered.  
Claims 1, 6, 8, 13, and 15 are amended by Applicant.
Claims 1-15 remain pending in the application of which Claims 1, 8, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant, Donald A. DiPaula (Reg. No. 58,115) on 8/17/2022.  The attorney accepted the examiner suggested amendments in the language of the independent claims 1, 8, and 15 by cancelling dependent claims 6 and 13, for better explaining the inventive concept and for overcoming the prior art of record.  

          The application has been amended as follows:
Replace the claims with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions.

1.	(Currently Amended)	An electronic device comprising: 
a memory in which one or more applications are installed; 
a communication circuit; and 
a processor, 
wherein the processor is configured to: 
acquire audio data while a designated application among the one or more applications is being executed, comprising storing at least a partial section including a plurality of pieces of phoneme information among the audio data in the memory,
when a designated condition is satisfied, transmit the at least the partial section to an external electronic device so that the external electronic device generates designated information for executing at least one application among the one or more applications using at least a portion of the plurality of pieces of phoneme information stored before the designated condition is satisfied, wherein the designated information includes path rule including at least one of information on parameters required to perform action for performing function of the at least one application or an order of execution of the at least one application, 
obtain the designated information from the external electronic device, and 
execute the at least one application in relation to the designated application based at least on the designated information, 
wherein the designated application is a telemedicine application, 
wherein the at least one application includes a health-care application, and 
wherein the processor is further configured to distinguish and store the audio data acquired through a microphone of the electronic device and the audio data acquired through the communication circuit while the designated application is being executed.

2.	(Currently Amended)	The electronic device of claim 1, wherein the processor is further configured to transmit information acquired based at least on executing the at least one application to another external electronic device using the communication circuit.

3.	(Currently Amended)	The electronic device of claim 1, wherein the processor is further configured to: 
identify the plurality of pieces of phoneme information included in the audio data, and 
select the at least the partial section based at least on an identified result.

4.	(Currently Amended)	The electronic device of claim 1, wherein the processor is further configured to: 
determine that the designated condition is satisfied when at least one of a case in which an input through a physical key is received, a case in which an input for an object included in a user interface of the designated application is received, a case in which a designated word is received through a microphone of the electronic device, a case in which a designated word is included in the acquired audio data, a case in which the audio data is not acquired for a designated time or longer, or a case in which an intonation of the audio data is changed to a designated intonation is satisfied.

5.	(Currently Amended)	The electronic device of claim 1, wherein, when the designated condition is satisfied, the processor is further configured to transmit the at least the partial section having a designated size, which is stored last with respect to a time point at which the designated condition is satisfied, among the acquired audio data to the external electronic device.

6.	(Canceled)

7.	(Currently Amended)	The electronic device of claim 1, wherein the processor is further configured to:
further acquire other audio data after the designated condition is satisfied; and 
further transmit at least a portion of the other audio data to the external electronic device so that the external electronic device generates the designated information by further using other phoneme information included in the other audio data.

8.	(Currently Amended)	A method of an electronic device comprising: 
acquiring audio data while a designated application among one or more applications stored in a memory of an electronic device is being executed, the acquiring comprising storing at least a partial section including a plurality of pieces of phoneme information among the audio data in the memory; 
when a designated condition is satisfied, transmitting the at least the partial section to an external electronic device so that the external electronic device generates designated information for executing at least one application among the one or more applications using at least a portion of the plurality of pieces of phoneme information stored before the designated condition is satisfied, wherein the designated information includes path rule including at least one of information on parameters required to perform action for performing function of the at least one application or an order of execution of the at least one application; 
obtaining the designated information from the external electronic device; and 
executing the at least one application in relation to the designated application based at least on the designated information, 
wherein the designated application is a telemedicine application, 
wherein the at least one application includes a health-care application, and 
wherein the storing the at least the partial section including the plurality of pieces of phoneme information in the memory comprises distinguishing and storing the audio data acquired through a microphone of the electronic device and the audio data acquired through a communication circuit of the electronic device while the designated application is being executed.

9.	(Original)	The method of claim 8, further comprising: 
transmitting information acquired based at least on the executing the at least one application to the other external electronic device using a communication circuit of the electronic device.

10.	(Original)	The method of claim 8, wherein the storing the at least the partial section including the plurality of pieces of phoneme information in the memory comprises: 
identifying the plurality of pieces of phoneme information included in the audio data, and 
selecting the at least the partial section based at least on a result of the identifying.

11.	(Original)	The method of claim 8, wherein the designated condition comprises at least one of a case in which an input through a physical key is received, a case in which an input to an object included in a user interface of the designated application is received, a case in which a designated word is received through a microphone of the electronic device, a case in which the designated word is included in the acquired audio data, a case in which the audio data is not acquired for a designated time or longer, and a case in which an intonation of the audio data is changed to a designated intonation.

12.	(Original)	The method of claim 8, wherein the transmitting the at least the partial section to the external electronic device comprises transmitting the at least the partial section having a designated size, which is stored last with respect to a time point at which the designated condition is satisfied, among the acquired audio data, to the external electronic device when the designated condition is satisfied.

13.	(Canceled)

14.	(Original)	The method of claim 8, further comprising: 
further acquiring other audio data after the designated condition is satisfied; and 
transmitting at least a portion of the other audio data to the external electronic device so that the external electronic device generates the designated information using another piece of phoneme information included in the other audio data.

15.	(Currently Amended)	A non-transitory computer-readable recording medium that stores a program performing a method comprising:
acquiring audio data while a telemedicine application among one or more applications stored in a memory of an electronic device is being executed, the acquiring comprising storing at least a partial section including a plurality of pieces of phoneme information among the audio data in the memory; 
when a designated condition is satisfied, transmitting the at least the partial section to an external electronic device so that the external electronic device generates designated information for executing at least one health-care application among the one or more applications using at least a portion of the plurality of pieces of phoneme information stored before the designated condition is satisfied, wherein the designated information includes path rule including at least one of information on parameters required to perform action for performing function of the at least one health-care application or an order of execution of the at least one health-care application; 
obtaining the designated information from the external electronic device; and 
executing the at least one health-care application in relation to the telemedicine application based at least on the designated information, 
wherein the storing the at least the partial section including the plurality of pieces of phoneme information in the memory comprises distinguishing and storing the audio data acquired through a microphone of the electronic device and the audio data acquired through a communication circuit of the electronic device while the telemedicine application is being executed.


Allowable Subject Matter
Claims 1-5, 7-12, and 14-15 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 8, and 15.

Most pertinent prior art:
OH (US 2010/0009719 A1) discloses a method/system comprising acquiring audio data while a user is talking on a phone, when the acquired audio data includes a voice command (i.e., a designated condition is satisfied; Par 190 – “compared the recognized voice command with te voice command stored in the database 163”), execute an application among the one or more applications (Fig. 14 Unit 751 and Fig. 15A – “MUSIC 1”; Par 191 – “If the ‘music’ among the entire call content is a preset voice command …”; Par 192 – “automatically execute the specific menu according to an option preset through an environment setting menu (724)”; Par 196 – “automatically executed by the controller 180 …”)  However, OH fails to teach all the limitations recited in the independent claims.

Therefore, the independent claims 1, 8, and 15 are deemed allowable. The dependent claims further limit the claims and are therefore deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655